DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2019, 07/30/2020 and 04/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10332320B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “An autonomous vehicle comprising: a wireless network device to enable a wireless data connection with an autonomous vehicle network; and a set of multiple processors including a general-purpose processor, a general-purpose graphics processor, and a vision processor, the set of multiple processors to provide a local compute manager to manage execution of compute workloads associated with the autonomous vehicle, the vision processor to accelerate processing of real-time sensory data, the local compute manager to establish an encrypted communication link with a remote compute manager of trusted remote autonomous vehicle via the autonomous vehicle network, wherein the local compute manager is to transmit, via the autonomous vehicle network, an inference determination associated with an event detected via the real-time sensory data.”, while in the approved claim 16 of the patent discloses “  An autonomous vehicle comprising: a wireless network device to enable a wireless data connection with an autonomous vehicle network; and a set of multiple processors including a general-purpose processor, a general-purpose graphics processor, and a vision processor, the set of multiple processors to execute a compute manager to manage execution of compute workloads associated with the autonomous vehicle, the vision processor to accelerate processing of real-time sensory data, the compute manager to determine to offload one or more compute workloads to a remote computing resource accessible via the autonomous vehicle network in response to a determination that a number of compute workloads exceeds a compute capacity of the set of multiple processors, the remote computing resource including one or more autonomous vehicles within range of the wireless network device or a remote datacenter connected to the autonomous vehicle network, wherein the wireless network device is to receive a result of one or more offloaded compute workloads and perform an autonomous driving or navigation operation based on the result.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 16 limitations.
In the claim 10 of the application discloses “A method on a computing device within an autonomous vehicle, the method comprising: establishing a wireless data connection with an autonomous vehicle network; discovering a remote autonomous vehicle via the autonomous vehicle network; determining a location for the remote autonomous vehicle; establishing a trust relationship with the remote autonomous vehicle via credentials exchanged with the remote autonomous vehicle via the event detected via real-time sensory data processed via a vision processor of the autonomous vehicle.”, while in the approved claim 11 of the patent discloses “   A method of performing machine learning operations for an autonomous vehicle, the method comprising: determining that a computational workload is to be processed by a computing device of the autonomous vehicle, the computational workload to enable autonomous driving and navigation for the autonomous vehicle, wherein the computing device of the autonomous vehicle includes a vision processor to accelerate processing of real-time sensory data; determining a first latency to a remote datacenter via an autonomous vehicle network; dispatching at least a first portion of the computational workload for processing via the remote datacenter in response to determining that the first latency is below a threshold associated with the computational workload; determining a second latency to an autonomous vehicle within range of wireless network device in response to determining that the first latency is above the threshold associated with the computational workload; dispatching at least a second portion of the computational workload in response determining that the second latency is below the threshold associated with the computational workload; receiving an offload result of at least the first portion or the second portion of the computational workload; and performing an autonomous driving or navigation operation based on the result.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 10 is similar/same/identical to the patent claims 11 limitations.
In the claim 15 of the application discloses “A computing device within an autonomous vehicle, the computing device comprising: a wireless network device to enable a wireless data connection with an autonomous vehicle network; a memory device coupled with the wireless network device; and  4a set of encrypted communication link with a remote compute manager of trusted remote autonomous vehicle via the autonomous vehicle network, wherein the local compute manager is to transmit, via the autonomous vehicle network, an inference determination associated with an event detected via the real-time sensory data.”, while in the approved claim 1 of the patent discloses “A computing device within an autonomous vehicle, the computing device comprising: a wireless network device to enable a wireless data connection with an autonomous vehicle network; and a set of multiple processors including a general-purpose processor, a general-purpose graphics processor, and a vision processor, the set of multiple processors to execute compute workloads that enable autonomous driving and navigation for the autonomous vehicle, the vision processor to accelerate processing of real-time sensory data, wherein one or more processors in the set of multiple processors is to determine to offload one or more of the compute workloads to a remote computing resource accessible via the autonomous vehicle network in response to a determination that a number of compute workloads exceeds a compute capacity of the set of multiple processors, the remote computing resource including one or more autonomous vehicles within range of the wireless network device or a remote datacenter connected to the autonomous vehicle network, wherein the wireless network device is to receive a result of one or more offloaded compute workloads and perform an autonomous driving or navigation operation based on the result.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The reason for indicating allowable subject matter over the prior art of record Liguori (US20160170785A1).
In regards to claim 1, Liguori either individually or in combination with other prior art fails to teach or render obvious a wireless network device to enable a wireless data connection with an autonomous vehicle network; and a set of multiple processors including a general-purpose processor, a general-purpose graphics processor, and a vision processor, the set of multiple processors to provide a local compute manager to manage execution of compute workloads associated with the autonomous vehicle, the vision processor to accelerate processing of real-time sensory data, the local compute manager to establish an encrypted communication link with a remote compute manager of trusted remote autonomous vehicle via the autonomous vehicle network, wherein the local compute manager is to transmit, via the autonomous vehicle network, an inference determination associated with an event detected via the real-time sensory data.
In regards to claim 10, Liguori either individually or in combination with other prior art fails to teach or render obvious establishing a wireless data connection with an autonomous vehicle network; discovering a remote autonomous vehicle via the autonomous vehicle network; determining a location for the remote autonomous vehicle; establishing a trust relationship with the remote autonomous vehicle via credentials exchanged with the remote autonomous vehicle via the autonomous vehicle network; and  3transmitting, to the remote autonomous vehicle, an inference determination associated with an event detected via real-time sensory data processed via a vision processor of the autonomous vehicle.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662